 Case 6:19-cv-01917-WWB-GJK Document 1 Filed 10/07/19 Page 1 of 9 PageID 1



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA

                                            CASE NO.:

RHONDA ASHER AND ROBERT ASHER,

         Plaintiffs,

vs.

LAXMI OF ORANGE CITY, INC. dba DAYS INN,

      Defendant.
______________________________________/

                                          COMPLAINT

         Plaintiffs, ​RHONDA ASHER AND ROBERT ASHER​, (hereinafter “Plaintiffs”) through

the undersigned counsel, hereby files this Complaint and sues ​LAXMI OF ORANGE CITY,

INC. dba DAYS INN (hereinafter referred to as “the Defendant”), for declaratory and injunctive

relief, attorney fees, expenses and costs (including, but not limited to, court costs and expert

fees) pursuant to 42 U.S.C. 12182 et seq., the 2010 ADA Standards (AMERICANS WITH

DISABILITIES ACT” or “ADA”) and alleges:

                                 JURISDICTION AND VENUE


      1. This Honorable Court is vested with original jurisdiction over this action pursuant to 28

         U.S.C. §1331 and §343 for Plaintiffs’ claims arising under Title 42 U.S.C. §12182

         et. seq., based on Defendant’s violations of Title III of the Americans With Disabilities

         Act (hereinafter referred to as the "ADA"). See also 28 U.S.C. §2201 and §2202 and

         2010 ADA Standards.
Case 6:19-cv-01917-WWB-GJK Document 1 Filed 10/07/19 Page 2 of 9 PageID 2



 2. Venue is proper in this Court, pursuant to 28 U.S.C. §1391(B) and rule 3.1 Local

    Rules of the United States District for the Middle District of Florida in that all the

    events giving rise to the lawsuit occurred in Volusia County, Florida.


                                          PARTIES


 3. Plaintiffs, ​RHONDA ASHER AND ROBERT ASHER are sui juris and residents of

    North Carolina. Plaintiffs regularly visit their mother who lives in this jurisdiction in

    Orange City, Volusia County, Florida. Rhonda Asher is an individual with a disability

    injuries resulting from diabetes including an amputated foot and implanted rod in her

    lower limb.     Because Mrs. Asher is required to transverse in a wheelchair, she is

    substantially limited in performing one or more major life activities, including but not

    limited to: walking and standing. At the time of Plaintiffs’ visit on August 21, 2019 to

    Defendant’s place of lodging and prior to instituting this action, Plaintiff, Rhonda Asher,

    suffered from a “qualified disability” under the ADA.

 4. Plaintiff, Robert Asher, is the primary caregiver for his wife, Mrs. Rhonda Asher, who is

    substantially limited in her ability to walk, must use a wheelchair for mobility. Plaintiffs

    travel together to various public accommodations which must therefore be accessible to

    the disabled if Plaintiff herself is to have access to them.

 5. Plaintiffs encountered barriers that interfered with, if not outright denied, Plaintiff’s

    ability to use and enjoy the goods, services, privileges and accommodations offered at the

    Facility. As a result, Plaintiffs were denied access to the Facility on account of Ms.

    Asher’s disability.
Case 6:19-cv-01917-WWB-GJK Document 1 Filed 10/07/19 Page 3 of 9 PageID 3



 6. The barriers identified herein are only those that Plaintiffs personally encountered.

    Plaintiffs are presently unaware of other barriers which may in fact exist at the Facility

    and relate to Ms. Asher’s disabilities such that they prevent Plaintiffs’ full and equal

    access to the Facility.

 7. Plaintiffs were, and continue to be, deterred from visiting the Facility because Plaintiffs

    knows that the Facility’s goods, services, facilities, privileges, advantages, and

    accommodations were and are unavailable to Plaintiffs due to Ms. Asher’s physical

    disabilities.

 8. Plaintiffs will return to the Facility once the barriers are removed as Plaintiffs frequently

    travel to the area wherein Defendant operates the subject facility to visit their mother.

 9. Defendant is authorized to conduct and is in fact conducting business within the state of

    Florida. Upon information and belief, Defendant is the lessee, operator, owner and/or

    lessor of the Real Property (hereinafter “Subject Facility”) and/or the owner of the

    improvements where the Subject Facility which is the subject of this suit is located at

    2051 N. Volusia Avenue, Orange City, Florida 32763 and/or also maintains and controls

    the Subject Facility. Specifically, Defendant, ​LAXMI OF ORANGE CITY, INC. dba

    DAYS INN is the lessee of the Subject Facility and is the operator of the public

    accommodation at the Subject Facility.

 10. All events giving rise to this lawsuit occurred in the state of Florida, Volusia

    County. Venue is proper in this Court.


         VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT
Case 6:19-cv-01917-WWB-GJK Document 1 Filed 10/07/19 Page 4 of 9 PageID 4



 11. Plaintiffs adopt and re-alleges the allegations stated in paragraph “1” through “10”of this

    complaint as if fully stated herein.

 12. On July 26, 1990, Congress enacted the Americans With Disabilities Act ("ADA"),

    42 U.S.C. §12101 et. seq. Commercial enterprises were provided one and a half years

    from enactment of the statute to implement its requirements. The effective date of Title

    III of the ADA was January 26, 1992, or January 26, 1993 if Defendant(s) have ten (10)

    or fewer employees and gross receipts of $500,000 or less. See 42 U.S.C. §12182; 28

    C.F.R. §36.508(a).

 13. Congress found, among other things, that:


            (i)    some 43,000,000 Americans have one or more physical or mental
                   disabilities, and this number shall increase as the population continues to
                   grow older;

            (ii)   historically, society has tended to isolate and segregate individuals
                   with disabilities and, despite some improvements, such forms of
                   discrimination against disabled individuals continue to be a pervasive social
                   problem, requiring serious attention;

            (iii) discrimination against disabled individuals persists in such critical areas as
                  employment,       housing,     public     accommodations,     transportation,
                  communication, recreation, institutionalization, health services, voting and
                  access to public services and public facilities;

            (iv)    individuals with disabilities continually suffer ​forms of discrimination,
                   including outright intentional exclusion, the discriminatory effects of
                   architectural, transportation, and communication barriers, failure to make
                   modifications to existing facilities and practices, exclusionary qualification
                   standards and criteria, segregation, and regulation to lesser services,
                   programs, benefits, or other opportunities; and

            (v)     the continuing existence of unfair and unnecessary discrimination and
                   prejudice denies people with disabilities the opportunity to compete on an
                   equal basis and to pursue those opportunities for which our country is
                   justifiably famous, and costs the United States billions of dollars in
                   unnecessary expenses resulting from dependency and non- productivity.
Case 6:19-cv-01917-WWB-GJK Document 1 Filed 10/07/19 Page 5 of 9 PageID 5




    42 U.S.C. §12101(a)(1)-(3), (5) and (9).

 14. Congress explicitly stated that the purpose of the ADA was to:


            (i)    provide a clear and comprehensive national mandate for the elimination of
                   discrimination against individuals with disabilities;

            (ii)   provide, clear, strong, consistent,       enforceable standards addressing
                   discrimination against individuals with disabilities; and,

            (iii) invoke the sweep of congressional authority, including the power to enforce
                  the fourteenth amendment and to regulate commerce, in order to address the
                  major areas of discrimination faced on a daily by people with disabilities.


    42 U.S.C. §12101(b)(1)(2) and (4).



 15. Pursuant to 42 U.S.C. §12182(7), 28 CFR §36.104 and the 2010 ADA Standards,

    Defendant’s facility is a place of public accommodation covered by the ADA by the fact

    it is a place of lodging, and must be in compliance therewith. The buildings and/or

    Subject Facility which are the subject of this action is a public accommodation covered

    by the ADA and which must be in compliance therewith.

 16. The Defendant has discriminated and continues to discriminate against the Plaintiffs and

    others who are similarly situated, by denying access to, and full and equal enjoyment of

    goods, services, facilities, privileges, advantages and/or accommodations located at the

    subject property as prohibited by 42 U.S.C. §12182, and 42 U.S.C. §12101 et. seq., and

    by failing to remove architectural barriers pursuant to 42 U.S.C. §12182(b)(2)(A)(iv).

 17. Plaintiffs have visited the Subject Property, and have been denied full and safe equal

    access to the facilities and therefore suffered an injury in fact. Defendant failed to
Case 6:19-cv-01917-WWB-GJK Document 1 Filed 10/07/19 Page 6 of 9 PageID 6



    remove barriers to the hotel room and pool for disabled persons. The violations are more

    specifically set forth in Paragraph 20 below.

 18. Plaintiffs intend to return within the next six months provided the Defendant modifies the

    facility to enjoy the goods and/or services at the Subject Facility on a spontaneous, full

    and equal basis. However, Plaintiffs are precluded from doing so by the Defendant’s

    failure and refusal to provide disabled persons with full and equal access to their

    facilities. Therefore Plaintiffs continue to suffer from discrimination and injury due to the

    architectural barriers which are in violation of the ADA.

 19. Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991, the Department of

    Justice, Office of the Attorney General promulgated Federal Regulations to implement

    the requirements of the ADA See 28 CFR §36 and its successor the 2010 ADA Standards

    ADA Accessibility guidelines (hereinafter referred to as “ADAAG”), 28 C.F.R. Part 36,

    under which said Department may obtain civil penalties of up to $55,000 for the first

    violation and $110,000 for any subsequent violation.

 20. The Defendant is in violation of 42 U.S.C. §12182 et. seq. and the 2010 American

    Disabilities Act Standards et. seq., and is discriminating against the Plaintiffs as a result

    of inter alia, the following specific violations:

        a. failure to provide a door or walkway with a minimum clear width for a disabled
           person(s) as required 2010 ADAAG §404, 404.1, 404.2, 404.2.3;
        b. failure to provide a means of entry at the pool as required for persons with
           disability such as pool lift chair, sloped entry, transfer wall or transfer platform as
           required by 2010 ADAAG §242, 242.1, 242.2 and 1009;
        c. providing pathways and surfaces to access the pool that are uneven as prohibited
           by 2010 ADAAG §206, 206.1, 206.2, 206.2.2, 303 and 403.3 when resolution is
           readily achievable;
        d. failure to provide disabled accessible room(s) for individuals with disabilities as
           required by 2010 ADAAG §224, 224.1, 224.2; and
Case 6:19-cv-01917-WWB-GJK Document 1 Filed 10/07/19 Page 7 of 9 PageID 7



        e. failure to provide disabled persons with a continuous path of travel connecting all
           essential elements of the facility as required by 2010 ADAAG §206, 206.1, 206.2,
           206.2.1, 206.2.2, 206.2.4, 206.2.10 206.2.12, 206.2.13, 206.2.14, 206.2.15,
           206.2.16, 206.2.17, 4.3.1 and 4.3.2.

 21. To the best of Plaintiffs’ belief and knowledge, the Defendant has failed to eliminate the

    specific violations set forth in paragraph 20. The above listing is not to be considered

    all-inclusive of the barriers, conditions or violations encountered by Plaintiffs and/or

    which exist at the Facility and Property. Plaintiffs require an inspection of the Facility

    and Property in order to determine all of the discriminatory acts violating the ADA.


 22. Although the Defendant is charged with having knowledge of the violations, the

    Defendant may not have actual knowledge of said violations until this Complaint makes

    the Defendant aware of same.

 23. To date, the readily achievable barriers and other violations of the ADA still exist and

    have not been remedied or altered in such a way as to effectuate compliance with

    the provisions of the ADA.

 24. Pursuant to the ADA, 42 U.S.C. §12101 et. seq., and 28 C.F.R. §36.304, the Defendants

    were required to make the establishment, a place of public accommodation, accessible to

    persons with disabilities by January 28, 1992. As of this date the Defendant has failed to

    comply with this mandate.

 25. The Plaintiffs have been obligated to retain the undersigned counsel for the filing and

    prosecution of this action. Plaintiffs are entitled to have its reasonable attorney's fees,

    costs and expenses paid by the Defendant, pursuant to 42 U.S.C. §12205.

 26. All of the above violations are readily achievable to modify in order to bring the

    Facility/Property into compliance with the ADA as the modifications can be easily
 Case 6:19-cv-01917-WWB-GJK Document 1 Filed 10/07/19 Page 8 of 9 PageID 8



       accomplished and are able to be carried out without much difficulty or expense. 42

       U.S.C.12182 (b)(2)(A)(iv); 42 U.S.C. 12181(9); 28 C.F.R. 36.304.

   27. Upon information and belief the Defendant has the financial resources to make the

       necessary modifications.

   28. Upon information and belief the Property has been altered since 2010.

   29. In instances where the 2010 ADAAG standard does not apply, the 1991 ADAAG

       standard applies and all of the violations listed in paragraph 20 can be applied to the 1991

       ADAAG standards.

   30. Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant Plaintiffs’

       injunctive relief, including an order to alter the subject facilities to make them readily

       accessible to and useable by individuals with disabilities to the extent required by the

       ADA and closing the Subject Facility until the requisite modifications are completed.


       WHEREFORE, Plaintiffs demand judgment against the Defendant and requests the

following injunctive and declaratory relief:


   A. That this Honorable Court declares that the Subject Facility owned, operated and/or
       controlled by the Defendant is in violation of the ADA.
   B. That this Honorable Court enter an Order requiring Defendant to alter its facilities to
       make them accessible to and usable by individuals with disabilities to the full extent
       required by Title III of the ADA;
   C. That this Honorable Court enter an Order directing the Defendant to evaluate
       and neutralize their policies, practices and procedures toward persons with
       disabilities, for such reasonable time so as to allow the Defendant to undertake and
       complete corrective procedures to the Subject Facility;
 Case 6:19-cv-01917-WWB-GJK Document 1 Filed 10/07/19 Page 9 of 9 PageID 9



   D. That this Honorable Court award reasonable attorney's fees, all costs (including,
       but not limited to court costs and expert fees) and other expenses of suit to the
       Plaintiffs; and
   E. That this Honorable Court award such other and further relief as it may deem
       necessary, just and proper.
Dated this 7 day of October, 2019.
                                          Respectfully submitted,
                                          The Advocacy Group
                                          Attorney for Plaintiffs
                                          200 S.E. 6​th​ St., Ste. 504
                                          Fort Lauderdale, FL 33301
                                          Telephone: (954) 282-1858
                                          Service Email: ​service@advocacypa.com
                                          By​ /s/ Jessica L. Kerr
                                          Jessica L. Kerr, Esq.
                                          Fla. Bar No. 92810
